      Case 1:18-cv-04309-PKC-KHP Document 54 Filed 04/25/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE             §
COMMISSION,                         §
                                    §
            Plaintiff,              §
                                    §
v.                                  § Case No. 1:18-CV-04309-RWS
                                    §
FRANCISCO ABELLAN VILLENA,          §
GUILLERMO CIUPIAK, JAMES B.         §
PANTHER, and FAIYEZ DEAN,           §
                                    §
            Defendants.             §
_____________________________________

                          NOTICE OF ATTORNEY APPEARANCE


       Undersigned counsel hereby files this Notice of Appearance for the United States of

America in this case. Please send all notices and inquiries concerning this matter to the

undersigned counsel at the address listed below.

Dated: April 25, 2019

                                              Respectfully submitted,

                                              ROBERT ZINK
                                              Acting Chief, Fraud Section
                                              U.S. Department of Justice, Criminal Division


                                      By:     __________/s/_________________
                                              Tracee Plowell, Assistant Chief
                                              Criminal Division, Fraud Section
                                              United States Department of Justice
                                              1400 New York Avenue NW
                                              Washington, DC 20005
                                              Tel: (202) 616-1668
                                              Fax: (202) 514-0152
                                              Tracee.Plowell@usdoj.gov




                                                   1
      Case 1:18-cv-04309-PKC-KHP Document 54 Filed 04/25/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on April 25, 2019, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF, which will send notification to counsel of

record.

                                                    Respectfully submitted,

                                                    ROBERT ZINK
                                                    Acting Chief, Fraud Section


                                             By:    _________/s/__________
                                                    Tracee Plowell
                                                    Assistant Chief
                                                    Criminal Division, Fraud Section
                                                    United States Department of Justice




                                                2
